DETAILED ACTION
Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16 recites “an optical axis of the condenser lens portion is offset relative to a position in which the optical axis of the condenser lens portion is aligned with an optical axis of the projection lens portion corresponding to the condenser lens portion to reduce a proportion of light shielded by the light shielding plate to the light which is emitted from the light source unit and incident on the rear lens array”. It is unclear how the offsetting the projection lens axis with the condenser lens axis changes the emission through the light shielding plate. The Examiner believes that the proper recitation would be offsetting the light shielding plate with the rear lens array. See response to arguments for a more detailed analysis of the issue with the claim limitation.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser (U.S. 10,612,741) in view of Kim (U.S. 7,977,688) and Van Duyn (U.S. 7,033,054).
Regarding claim 11, Moser teaches a vehicle lamp configured to form a required light distribution pattern comprising a light source unit configured to emit light;
a microlens array configured to irradiate light emitted from the light source unit toward a lamp front side, wherein 
the microlens array includes a rear lens array in which a plurality of condenser lens portions configured to converge the light emitted from the light source unit are formed on a rear surface of the rear lens array, and a front lens array in which a plurality of projection lens portions configured to project a plurality of light source images formed by the plurality of condenser lens portions are formed on a front surface of the front lens array, 
a light shielding plate (diaphragm device 60) configured to define a shape of each of the plurality of light source images, and
a plurality of opening portions are formed in the light shielding plate and the plurality of opening portions are arranged on the light shielding plate so as to correspond to the plurality of projection lens portions (see fig. 2b, see col. 4 lines 29-39 “this diaphragm device component being provided with appropriate openings for light to pass through”). 
Moser does not teach color filter configured to change a color of the light emitted from the microlens array to a color different from a color of the light emitted from the light source unit are arranged between the rear lens array and the front lens array.  
Kim teaches a color filter configured to change a color of the light emitted from the light source unit are arranged between the rear lens array and the front lens array (see fig. 17, color filter 430 between condensing lens 420 and micro lens 480), wherein the color filter is constituted by a color film attached to the light shielding plate.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a color filter between the lenses of Bauer to further reduce and eliminate crosstalk, emitting more consistent wavelengths from each section, as is known in the art.   
Van Duyn teaches that the color filter is constituted by a color film attached to the light shielding plate (see summary, see col. 2 lines 13-15 “a transparent color film… may be attached to the moveable shield”; see also col. 9 lines 5-24).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have directly attached the color filter to the shield to reduce the length of the light source and prevent light leakage, as is well known in the art.   
Furthermore, the Examiner finds that directly attaching the color film to the shield is a well known practice in the art. Attaching the color film to the shield results in a simpler manner of manufacture, reduces gaps between optical parts that enables stray and divergent rays from the shield from being emitted, and in most structures places the color film at or near a focal point of the device (where the shield usually is to have a clear cut off line). 
Regarding claim 13, the combination of Moser and Kim teaches that the light shielding plate and the color filter are sandwiched by the front lens array and the rear lens array from two sides in a lamp front-rear direction (placed directly between as taught by Kim in the structure of Moser).  
Claim 14, 15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser in view of Kim and Van Duyn, further in view of Bauer (U.S. 2016/0265733).
Regarding claim 14, Moser teaches that in the rear lens array, an optical axis of the condenser lens portion is offset upward relative to an optical axis of the projection lens portion corresponding to the condenser lens portion.  
Bauer teaches that in the rear lens array, an optical axis of the condenser lens portion is offset upward relative to an optical axis of the projection lens portion corresponding to the condenser lens portion (see p. 0177, displacement of the imaging optics for angle change).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have offset the condenser lens portion as taught by Bauer to displace the light pattern of Moser to enable displacement of the light pattern, as is well known in the art and a predictable application of optics. 
Bauer does not teach that the projection lens portion is displaced vertically, only that it is displaced. However, the Examiner finds that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have displace the lens portion vertically to change the vertical angle of the light distribution, as is known.
Regarding claim 15, Moser does not teach that in the rear lens array, a front focus point of the condenser lens portion is offset to the lamp front side relative to a rear focus point of the projection lens portion corresponding to the condenser lens portion.  
Bauer teaches that in the rear lens array, a front focus point of the condenser lens portion is offset to the lamp front side relative to a rear focus point of the projection lens portion corresponding to the condenser lens portion (p. 0177).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have offset the condenser lens portion as taught by Bauer to displace the light pattern of Moser to enable displacement of the light pattern, as is well known in the art and a predictable application of optics. 
Bauer does not teach that the projection lens portion is displaced horizontally, only that it is displaced. However, the Examiner finds that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have displace the lens portion horizontally to change the vertical angle of the light distribution, as is known.
Claims 16- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser in view of Bauer and Kim (U.S. 10,533,724).
Regarding claim 16, Moser teaches vehicle lamp configured to form a required light distribution pattern by irradiating light emitted from a light source unit toward a lamp front side via a microlens array, wherein the microlens array includes a rear lens array in which a plurality of condenser lens portions configured to converge the light emitted from the light source unit are formed on a rear surface, and a front lens array in which a plurality of projection lens portions configured to project a plurality of light source images formed by the plurality of condenser lens portions are formed on a front surface, a light shielding plate configured to define a shape of each of the plurality of light source images is arranged between the rear lens array and the front lens array. 
Moser does not teach that rear lens array includes a region in which an optical axis of the condenser lens portion is offset relative to an optical axis of the projection lens portion corresponding to the condenser lens portion.  
Bauer teaches that rear lens array includes a region in which an optical axis of the condenser lens portion is offset relative to a position in which the optical axis of the condenser lens portion is aligned with an optical axis of the projection lens portion corresponding to the condenser lens portion (see p. 0177) (see fig. 2d, see light distributions 3b, as Bauer is capable of offsetting the lens portion upward or downward).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have offset the condenser lens portion as taught by Bauer to displace the light pattern of Moser to enable displacement of the light pattern, as is well known in the art and a predictable application of optics. 
It is unclear if Bauer and Moser teach that the offsetting of the lens arrays reduces a proportion of light shielded by the light shielding plate to the light which is emitted from the light source unit and incident on the rear lens array compared to a case in which the optical axis of the condenser lens portion is in the position in which the optical axis of the condenser lens portion is aligned with the optical axis of the projection lens portion corresponding to the condenser lens portion.
Kim teaches that moving the cutoff line relative to the input optics varies the light output (see col. 6 lines 30-38).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used different offsetting of the lens arrays and shields as taught by Bauer and Moser to reduce the blocked light output as taught by Kim. 
The Examiner notes, in the interest of compact prosecution, that this is a well known and predictable result in view of the prior art. I.e. offsetting the lens arrays with respect to the shield between them changes the cut offline of the light, either reducing or increasing the overall luminosity. The Examiner notes that Kemetmuller (11,193,643) specifically teaches offsetting the shield array openings with the optical axis of the lenses in figures 7 and 8 to form different light distributions. 
The resulting modification in view of Kim would result in offsetting of the lens arrays reduces a proportion of light shielded by the light shielding plate to the light which is emitted from the light source unit and incident on the rear lens array compared to a case in which the optical axis of the condenser lens portion is in the position in which the optical axis of the condenser lens portion is aligned with the optical axis of the projection lens portion corresponding to the condenser lens portion
Regarding claim 17, the combination of Bauer and Moser does not teach that the rear lens array includes a region in which the optical axis of the condenser lens portion is offset upward relative to the optical axis of the projection lens portion corresponding to the condenser lens portion.  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have offset the optical axis of the condenser lens portion upward relative to the optical axis of the projection lens to adjust the angle in the respective direction. 
Regarding claim 18, Bauer does not teach that the rear lens array includes a plurality of regions in which amounts of upward offset of the optical axis of the condenser lens portion are set to different values.  
Bauer teaches that the light modules of the array have regions in which the light modules are separate, freely formed, and varying in design (see col. 16 lines 3-23). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used varying offset amounts among the modules to direct light in slightly different directions as may be desired and is taught by Bauer. 
Regarding claim 19, Bauer teaches that the rear lens array includes a region in which the optical axis of the condenser lens portion is offset in a direction relative to the optical axis of the projection lens portion corresponding to the condenser lens portion.  
Bauer does not teach that the optical axis of the condenser lens portion is offset in a left- right direction relative to the optical axis of the projection lens.
Bauer teaches offset in a direction to change the angle of light distribution (see p. 0177). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have adjusted the projection lens in a left right direction to adjust the light profile to the left or right as needed, for example in ADB light patterns or particular optical systems. 
Regarding claim 20, Bauer does not teach that the rear lens array includes a plurality of regions in which amounts of the left-right direction offset of the optical axis of the condenser lens portion are set to different values.  
Bauer teaches that the light modules of the array have regions in which the light modules are separate, freely formed, and varying in design (see col. 16 lines 3-23). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used varying offset amounts among the modules to direct light in slightly different directions as may be desired and is taught by Bauer. 
Regarding claim 21, Moser teaches that the rear lens array includes a region in which a front focus point of the condenser lens portion is offset to the lamp front side relative to a rear focus point of the projection lens portion corresponding to the condenser lens portion (see fig. 2d).
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument regarding the objection to claim 16, the Examiner finds that the proposed amended language does not properly set forth a structural relationship that performs the function. As discussed in the interview on 8/11/2022, the light shielded by the light shield is independent of the optical axis of the projection lens. 
To illustrate this the Examiner has included 4 annotated figures from the application. Figures 29 and 22 show the optical axis of the input and output lenses being offset from each other, as recited in claim 16. However the input lens and the light shielding plate optical axes are aligned, resulting in the same amount of light blocked by the light shielding plate. Comparing these to fig. 14a, wherein all three optical axes are aligned, the same amount of light is blocked by the light shielding plate. I.e. figures 29, 22, and 14a all result in the same amount of light blocked by the light shielding plate even though the have differing alignments of optical axes of the input and output lenses. 
This contrasts with figures 35(a) compared to 14a, 22, and 29. I.e. fig. 35a clearly shows more light blocked by the light shielding plate than in fig. 14a, 22, or 29 even though the optical axes of the input and output lenses are aligned. This is because the projection lens is downstream from the light shielding plate and therefore has no affect on the amount of light shielded by the light shielding plate. 
The Examiner has interpreted the claims to require that portions of the arrays have optical axes of the input lens and the light shielding plate that are offset as compared to other portions with the optical axes aligned.
The Examiner notes that the objection has been discussed multiple times. If Applicant believes that the optical axis of the projection lens in any way affects the amount of light blocked by the light shielding plate, the Examiner requests an operational prototype to test.
Additionally, the Examiner finds that the prior art teaches the recited structural relationship of the claim. I.e. Bauer specifically teaches offsetting the projection lens with respect to the condensing lens. I.e. there is no recited structure that overcomes the combination of Bauer and Moser. 

    PNG
    media_image1.png
    366
    795
    media_image1.png
    Greyscale



Regarding Applicant’s argument, that asserts that Moser fails to teach a plurality of “opening portions” formed in the diaphragms as it teaches “translucent through passages”, the Examiner respectfully disagrees. 
The limitation “opening portions” has been interpreted as “a hole or space that something can pass through”. In the context of the application the Examiner has interpreted this to require an opening in the light shielding material, i.e. a hole or space that light can pass through. The Examiner suggests reciting the structure as an “air gap”, “void”, or “space” if there is no solid material present (and if Applicant has support in the disclosure). However an “opening portion” only requires that there is an opening for the light to pass through, which Moser clearly teaches. 
Furthermore, Moser specifically teaches that the diaphragms are “openings”, see col. 4 lines 29-39 “this diaphragm device component being provided with appropriate openings for light to pass through”. Moser explicitly teaches the openings. 
Additionally, the Examiner finds that Applicant’s disclosure supports this interpretation of the limitation “opening portions”. P. 0337 defines the opening portions as areas where the light shielding process is not performed.  I.e. there is no gap or void, but the color filter does not have a light shielding layer deposited in certain areas to allow light to pass through. This is equivalent to the translucent structure of Moser that does not have the opaque portion formed in certain areas to allow light to pass through. 
In the interest of compact prosecution, the Examiner also notes that an air gap, void, etc and the translucent material of Moser perform equivalent optical functions. I.e., a void in place of a translucent opening would not affect the operation of the device, and would be considered an obvious equivalent, as established in the art. 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875